Judgment, Supreme Court, New York County (Emily Goodman, J.), entered December 29, 1999, which denied petitioner’s application to annul respondent Police Department’s determination denying petitioner a pistol license, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s rejection of petitioner’s 1998 application for a license permitting him to carry a pistol, a condition of petitioner’s continued employment as a security officer at a private housing development, was rationally based on good cause (Penal Law § 400.00 [1] [g]), including two psychological evaluations of petitioner performed by respondent’s psychologists in 1987 and 1993 in connection with petitioner’s rejected job applications to become a police officer (see, Matter of Gutierrez v Safir, 280 AD2d 263). We reject petitioner’s argument that respondent’s reliance on such evaluations holds him to a higher standard than other pistol license applicants. Concur— Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.